UNITED STATES of America, Plaintiff-Appellant,

                                                      v.
                               Scottie Lynell CARRELL, Claimant-Appellee.

                                                No. 99-14481.

                                       United States Court of Appeals,
                                              Eleventh Circuit.

                                                May 29, 2001.

Appeal from the United States District Court for the Northern District of Alabama. (No. 98-00907-CV-PT-
NE), Robert B. Propst, Judge.
Before TJOFLAT and BIRCH, Circuit Judges, and VINING*, District Judge.

        BIRCH, Circuit Judge:

        This appeal requires us to determine whether the statute of limitations had expired before the

government brought a civil in rem forfeiture action on properties procured with proceeds from drug

transactions. The district judge decided that the government should have known earlier that the properties,
titled in the names of the drug offender's ex-wife and son, were purchased with drug money and dismissed
the case with prejudice. We REVERSE and REMAND.

                                             I. BACKGROUND

        Since the 1980's, the government had been investigating Homer Lynell Carrell, father of
claimant-appellee Scottie Lynell Carrell, for drug trafficking. In 1985, Homer Carrell purchased one of the
parcels at issue in this case from Lonnie Green for $10,000 in cash. Because he was about to commence a

prison sentence for drug trafficking, Homer Carrell told Green not to execute a deed to him. Consequently,
this property remained in Green's name until 1990, when Homer Carrell instructed Green to execute and

deliver the deed to his ex-wife, Elsie Keith,1 and his son, Scottie.
        Homer Carrell purchased the second parcel of land from Jimmy Robinson in exchange for sixteen

used automobiles. Title was placed in the names of Elsie Keith and Scottie. Both deeds were recorded
properly in the Jackson County, Alabama, land records in August, 1990. After an indictment alleging that,



    *
     Honorable Robert L. Vining, Jr., U.S. District Judge for the Northern District of Georgia, sitting by
designation.
    1
    Elsie Keith testified at the April 7, 1999, hearing on claimant's motion to dismiss that she and Homer
Carrell had been divorced for approximately 20 years.
in July, 1992, Homer Carrell had intimidated a federal witness who was providing information regarding the
investigation of his drug trafficking activities to a federal grand jury, was returned on September 7, 1992,

Carrell fled the jurisdiction. He remained a fugitive until his arrest in Tennessee in March, 1998.

        On May 3, 1993, the government seized a 147-acre farm in Jackson County that Homer Carrell had

inherited from his mother. The government alleged in its complaint that the farm was subject to forfeiture

on the same grounds as those in this complaint.2 The two properties at issue in this case were transferred to

Scottie Carrell by February 2, 1995 deeds that were duly recorded in the Jackson County land records.

        The government filed an in rem civil forfeiture action against the two defendant parcels on December

23, 1996. On motion of Scottie Carrell, the sole claimant, the complaint was dismissed without prejudice

based upon our former panel decision in United States v. 408 Peyton Road, S.W., 112 F.3d 1106 (11th

Cir.1997), vacated, 133 F.3d 1378 (11th Cir.), aff'd on reh'g, 162 F.3d 644 (11th Cir.1998) (en banc), cert.

denied, 526 U.S. 1089, 119 S.Ct. 1500, 143 L.Ed.2d 654 (1999).3 Scottie also raised the issue that the statute

of limitations had expired, but that issue was not addressed given the disposition of the case.
        On March 19, 1998, fugitive Homer Carrell was arrested in Tennessee. The government filed this
civil forfeiture action against the defendant real properties under 18 U.S.C. § 981(a)(1)(A) and 21 U.S.C. §

881(a)(6) on 16 April 1998. In its complaint, the government alleged that Homer Carrell, a known drug
dealer and fugitive from justice, purchased the first defendant parcel in 1985 and the second defendant parcel

in 1990 with proceeds from his unlawful cocaine and marijuana trafficking. The complaint further stated that
Homer Carrell placed title for each property in the names of his ex-wife and son for concealment, all in
violation of 18 U.S.C. § 1956, which subjected the properties to forfeiture under 18 U.S.C. § 981(a)(1)(A)
and 21 U.S.C. § 881(a)(6). On the government's motion, a magistrate judge entered a warrant for the arrest

of the defendant properties on May 4, 1998. This warrant directed the United States Marshal for the Northern


    2
     In the forfeiture action against that property, Elsie Keith sought to enforce a judgment against Homer
Carrell for child support arrearage. This claim was denied because she lacked standing to enter the case,
since she was not an owner of the property.
    3
     In the original Peyton Road decision, a panel determined that the "post-and-walk" procedure of
arresting real property, the procedure used by the government in the first case, was unconstitutional. That
panel decided that due process was violated unless the owner had been afforded pre-posting notice and an
opportunity for a hearing. On rehearing, our en banc court determined that the seizure violated the
claimant's due process rights. We concluded that, where the government has not provided predeprivation
notice and a hearing, but the property is determined to be subject to forfeiture following due process, the
proper remedy is for the government to return rents or other proceeds realized from the property for the
period of the unlawful seizure. In this case, however, no rents or proceeds from the subject properties
accrued to the government.
District of Alabama to post the warrant of arrest on the defendant properties and to give appropriate notice

to all potential claimants. Special agents of the United States Customs Service executed the warrant of arrest
by posting a copy on the defendant real properties, and they executed service of notice and the complaint on

all interested parties.

         As in the first forfeiture proceeding, Scottie Carrell, as sole claimant, denied any knowledge of drug

activity being connected with the properties. He again alleged that the properties were seized unlawfully by
the government and that the forfeiture action was barred by the applicable five-year statute of limitations in

19 U.S.C. § 1621. He further moved to dismiss the government's forfeiture complaint with prejudice.
         Following the government's response, the magistrate judge conducted a hearing on the motion to

dismiss. The hearing included testimony from Elsie Keith and Scottie. Thereafter, the magistrate judge

entered his report and recommendation, in which he determined that the forfeiture action was barred by the
five-year statute of limitations. He concluded that the two parcels were not concealed because the respective
deeds were on public record in 1990. Therefore, the magistrate judge recommended that the forfeiture action

against the defendant real properties be dismissed with prejudice.
         The government objected to the magistrate judge's report and recommendation on two bases. First,

the government argued that the five-year limitations period under § 1621 did not begin to run until the
government's discovery of the involvement of the defendant properties with Homer Carrell's drug crimes and
that the discovery was revealed by an investigation that occurred in April, 1996. Second, the government

contended that it was required to possess probable cause that Homer Carrell was linked to the two defendant
properties before it could be said to have discovered the crime, which did not occur until the 1996

investigation. It is the government's position that the time when the defendant properties were titled in names
other than Homer Carrell constituted concealment, which must be excluded in calculating the limitations

period under § 1621.

         In a memorandum opinion, the district judge stated that "the relevant issue is when the Government
'knew or should have known of the alleged offense and the availability of forfeiture.' " R1-19-3. The judge

determined that the government, by searching the county property title records, "could have discovered the

situation through an investigation of the real property holdings of Carrell's son and ex-wife." Id. at 6.

Consequently, the district judge adopted the magistrate judge's recommendation and dismissed the

government's forfeiture action with prejudice. This appeal followed.

                                              II. DISCUSSION
         In an appeal from an in rem civil forfeiture pursuant to § 881(a)(6), we review the district judge's

factual findings for clear error, and plenary review is the standard for the conclusions of law. United States

v. 15603 85th Ave. N., 933 F.2d 976, 979 (11th Cir.1991). "In this circuit, the existence of probable cause

to support a forfeiture is a matter of law, and thus subject to plenary review on appeal." United States v. Four

Million, Two Hundred Fifty-Five Thousand, 762 F.2d 895, 903 n. 17 (11th Cir.1985). Since it is a question

of law, we review a district judge's interpretation and application of a statute of limitations de novo. Harrison

v. Digital Health Plan, 183 F.3d 1235, 1238 (11th Cir.1999) (per curiam).

        In statutory construction, "the plain meaning of the statute controls unless the language is ambiguous

or leads to absurd results ." United States v. McLymont, 45 F.3d 400, 401 (11th Cir.1995) (per curiam).

Nevertheless, "this plain-meaning rule should not be applied to produce a result which is actually inconsistent

with the policies underlying the statute." Bailey v. USX Corp., 850 F.2d 1506, 1509 (11th Cir.1988). "A rule

of law that is the product of judicial interpretation of a vague, ambiguous, or incomplete statutory provision

is no less binding than a rule that is based on the plain meaning of a statute." Golden State Transit Corp. v.

City of Los Angeles, 493 U.S. 103, 112, 110 S.Ct. 444, 451, 107 L.Ed.2d 420 (1989); see Rickard v. Auto

Publisher, Inc., 735 F.2d 450, 455 (11th Cir.1984) ("One reliable indicium of the clarity of Congress'

language is consistent judicial interpretation of the provision in question.").
        The operative statute of limitations provides: "No suit or action to recover ... any pecuniary penalty

or forfeiture of property accruing under the customs laws shall be instituted unless such suit or action is
commenced within five years after the time when the alleged offense was discovered; except that .... the time
... of any concealment ... of the property[ ] shall not be reckoned within the 5-year period of limitation."4 19

U.S.C. §§ 1621 & (2); see United States v. James Daniel Good Real Property, 510 U.S. 43, 63, 114 S.Ct.

492, 505-06, 126 L.Ed.2d 490 (1993) (recognizing that § 1621 of the customs laws is the applicable statute

of limitations for a civil forfeiture proceeding). Thus, the plain language of the statute states that the

limitations period begins to run upon discovery of the "alleged offense." Id. While "offender" in statutory



    4
     This limitations statute applies not only to in rem forfeitures but also to in personam actions "to
recover any duty under section 1592(d), 1593a(d) ... or any pecuniary penalty or forfeiture of property
accruing under the customs laws." 19 U.S.C. § 1621. Where § 1621 is applicable to an in personam civil
action, the "alleged offense" is the actual misconduct committed by the defendant individual. This statute
of limitations recently has been amended to be "5 years after the time when the alleged offense was
discovered, or in the case of forfeiture, within 2 years after the time when the involvement of the property
in the alleged offense was discovered, whichever was later." Civil Asset Forfeiture Reform Act of 2000,
Pub.L. No. 106-185, 114 Stat. 202, 217 (2000). This amendment is not applicable to this appeal.
language generally refers to a human actor, which would implicate in personam theories of limitation, the

Supreme Court has clarified that, in civil in rem forfeiture cases, the property is defined as the "offender,"

which "has a venerable history in our case law."5 Austin v. United States, 509 U.S. 602, 615, 113 S.Ct. 2801,

2808, 125 L.Ed.2d 488 (1993); see United States v. One Assortment of 89 Firearms, 465 U.S. 354, 363, 104

S.Ct. 1099, 1105, 79 L.Ed.2d 361 (1984) ("In contrast to the in personam nature of criminal actions, actions

in rem have traditionally been viewed as civil proceedings, with jurisdiction dependent upon seizure of a

physical object."). In addressing the civil forfeiture statutes at issue in this case, § 881(a)(6) and §
981(a)(1)(A), as well as the § 1621 statute of limitations, the Supreme Court explained: "Because forfeiture

proceedings under the customs laws are in rem, it is clear that Congress intended that a forfeiture under § 881

... would be a proceeding in rem. Congress specifically structured these forfeitures to be impersonal by

targeting the property itself." United States v. Ursery, 518 U.S. 267, 288-89, 116 S.Ct. 2135, 2147, 135

L.Ed.2d 549 (1996) (citation omitted).

        In 1978, Congress amended the Comprehensive Drug Abuse Prevention and Control Act of 1970 to
provide for civil forfeiture of "[a]ll moneys, negotiable instruments, securities, or other things of value

furnished or intended to be furnished by any person in exchange for a controlled substance [and] all proceeds

traceable to such an exchange." 21 U.S.C. § 881(a)(6) (emphasis added)6; see United States v. Daccarett,

    5
     In civil in rem forfeiture actions, the Supreme Court repeatedly has recognized that the property is
considered the "offender." See, e.g., Bennis v. Michigan, 516 U.S. 442, 446, 116 S.Ct. 994, 998, 134
L.Ed.2d 68 (1996) (reciting "a long and unbroken line" of Supreme Court cases embracing the rule that
the res is the offender and that forfeiture is warranted notwithstanding the conduct or culpability of the
owner); J.W. Goldsmith, Jr.-Grant Co. v. United States, 254 U.S. 505, 511, 41 S.Ct. 189, 191, 65 L.Ed.
376 (1921) ("[T]he thing is primarily considered the offender."); Dobbins' Distillery v. United States, 96
U.S. (6 Otto) 395, 401, 24 L.Ed. 637 (1877) ("Nothing can be plainer in legal decision than the
proposition that the offence ... is attached primarily to the distillery, and the real and personal property
used in connection with the same, without any regard whatsoever to the personal misconduct or
responsibility of the owner ...."); The Palmyra, 25 U.S. (12 Wheat) 1, 14, 6 L.Ed. 531 (1827) ("The thing
is here primarily considered as the offender, or rather the offence is attached primarily to the thing ....").
    6
     On November 10, 1978, Congress amended § 881 by adding § 881(a)(6), which was worded as
follows in both 1990, when the subject deeds were recorded in the names of Scottie Carrrell and his
mother as well as 1996, when the government discovered that the properties were purchased with
proceeds traceable to Homer Carrell's drug transactions:

                          The following shall be subject to forfeiture to the United States and no property
                 right shall exist in them:
                 ....

                         (6) All moneys, negotiable instruments, securities, or other things of value
                         furnished or intended to be furnished by any person in exchange for a controlled
                         substance in violation of this title, all proceeds traceable to such an exchange,
6 F.3d 37, 46 (2d Cir.1993) ("Now 'one of the most potent weapons in the judicial armamentarium,' civil

forfeiture has become a favored method for imposing significant economic sanctions against narcotics
traffickers." (citation omitted)). Apart from the former forfeiture of property actually involved in unlawful

drug transactions, the Supreme Court noted that "to authorize the seizure and forfeiture of proceeds of illegal

drug transactions ... marked an important expansion of governmental power." United States v. 92 Buena Vista

Ave., Rumson, N.J., 507 U.S. 111, 121, 113 S.Ct. 1126, 1133, 122 L.Ed.2d 469 (1993) (citation omitted);

see Alexander v. United States, 509 U.S. 544, 563, 113 S.Ct. 2766, 2778, 125 L.Ed.2d 441 (1993) (Kennedy,

J., dissenting) ("Civil in rem forfeiture is limited in application to contraband and articles put to unlawful use,

or in its broadest reach, to proceeds traceable to unlawful activity."); Four Million, Two Hundred Fifty-Five

Thousand, 762 F.2d at 905 ("The statute authorizes the forfeiture of 'all proceeds traceable to [a narcotics]

exchange,' 21 U.S.C. § 881(a)(6), and does not limit forfeiture to property found in the hands of a drug

dealer." (alteration in original)).
        We have recognized that "Congress clearly contemplated the forfeiture of property that once

belonged to drug dealers, but subsequently was transferred, via 'legitimate transactions,' to third parties."

Four Million, Two Hundred Fifty-Five Thousand, 762 F.2d at 905. The Second Circuit cogently has

explained how traceable proceeds may take different, ostensibly legitimate, forms:

        The statute [§ 881(a)(6) ] covers any asset exchanged directly for narcotics, such as a bar of gold or
        a car. Congress has also made it clear that "traceable proceeds" includes an asset indirectly
        exchanged for narcotics in one or more "intervening legitimate transactions, or otherwise changed
        in form ...." See Joint Explanatory Statement of Titles II and III, Psychotropic Substances Act of
        1978, Pub.L.No. 95-633, reprinted in 1978 U.S.Code Cong. & Ad. News 9518, 9522 ("Explanatory
        Statement"). If the seller of drugs uses the cash he receives to buy a bar of gold or a car, that asset
        is "traceable proceeds," and so is a credit at a bank.

                 ....
        Congress wished to reach proceeds of drug transactions exchanged through a series of "intervening"
        transactions and "changed in form."

United States v. Banco Cafetero Panama, 797 F.2d 1154, 1158, 1161 (2d Cir.1986).



                          and all moneys, negotiable instruments, and securities used or intended to be
                          used to facilitate any violation of this title, except no property shall be forfeited
                          under this paragraph, to the extent of the interest of an owner, by reason of any
                          act or omission established by that owner to have been committed or omitted
                          without the knowledge or consent of that owner.

        21 U.S.C. § 881(a)(6) (Supp. II 1978). On October 3, 1996, Congress amended § 881(a)(6) by
        inserting "or listed chemical" after "controlled substance," when it appears in the subsection. 21
        U.S.C. § 881(a)(6) (Supp. II 1996).
         In civil forfeiture actions under § 881(a)(6), the government must demonstrate only " 'probable cause

for belief that a substantial connection exists between the property to be forfeited and the criminal activity

defined by the statute,' " or "the exchange of a controlled substance."7 Four Million, Two Hundred Fifty-Five

Thousand, 762 F.2d at 903. "Under Section 881(a)(6), the government is not required to show that property

is owned by a drug trafficker, but rather that it has a substantial connection to a drug transaction," even if the

property belongs to third parties. United States v. 900 Rio Vista Blvd., Fort Lauderdale, 803 F.2d 625, 629

(11th Cir.1986). Our circuit has defined probable cause in a civil forfeiture case as " 'reasonable ground for

belief of guilt, supported by less than prima facie proof, but more than mere suspicion.' " Id. at 628 (citation

omitted). We also have held that "circumstantial evidence can suffice to support a finding of probable cause"

and recognized that "nothing in the statute requires evidence of a particular narcotics transaction."8 Four

Million, Two Hundred Fifty-Five Thousand, 762 F.2d at 904; see 900 Rio Vista Blvd., 803 F.2d at 629 n. 3

("Section 881(a)(6) only requires that the government show probable cause that there is a substantial
connection between the property and illegal drug transactions; it does not require a showing of a relationship

between the property and a particular drug transaction."). In evaluating the evidence of proceeds traceable
to drug transactions, we have eschewed " 'clinical detachment' " and endorsed "a common sense view to the

realities of normal life" applied to the "totality of the circumstances." Four Million, Two Hundred Fifty-Five

Thousand, 762 F.2d at 903, 904 (citation omitted). Additionally, "hearsay testimony may be used to establish

probable cause." 900 Rio Vista Blvd., 803 F.2d at 629 n. 2.

         After the government has shown probable cause, the burden of proof shifts to the claimant "to
establish, by a preponderance of the evidence, that the [drug proceeds] had not been used in violation of the

    7
     We previously have explained that the "substantial connection" requirement is derived from the
legislative history, which states: "Due to the penal nature of forfeiture statutes, it is the intent of these
provisions that property would be forfeited only if there is a substantial connection between the property
and the underlying criminal activity which the statute seeks to prevent ...." Four Million, Two Hundred
Fifty-Five Thousand, 762 F.2d at 902 n. 14 (quoting Joint Explanatory Statement of Titles II and III of the
Psychotropic Substances Act of 1978, Pub.L. No. 95-633, 92 Stat. 3768 (codified in scattered sections of
18 and 21 U .S.C.), reprinted in 1978 U.S.C.C.A.N. 9496, 9518, 9522 (emphasis in original)).
    8
      Regarding a traceable proceeds case, we have clarified: "When probable cause is based on evidence
that the participants are generally engaged in the drug business over a period of time, have no other
source of income, and that the properties were bought with the income produced from that drug business,
it is not necessary to identify specific drug transactions in the complaint." United States v. Two Parcels of
Real Property, 92 F.3d 1123, 1127 (11th Cir.1996) (per curiam). The government's complaint for
forfeiture follows the pleading requirements in Rule E(2)(a) of the Supplemental Rules of Certain
Admiralty and Maritime Claims. Id. at 1126. We have recognized that civil forfeiture under § 881(a)(6)
is not self-executing because title does not vest in the government until it obtains a judgment of forfeiture.
Sea Servs. of the Keys, Inc. v. Florida, 156 F.3d 1151, 1153 (11th Cir.1998).
statute." Four Million, Two Hundred Fifty-Five Thousand, 762 F.2d at 904; see Daccarett, 6 F.3d at 57

(recognizing that "the claimant's burden is heavier than the government's .... [because] 'by a preponderance
of the evidence' [is] a more stringent standard"). "This burden is met either by rebutting the government's

evidence that the property was purchased with proceeds of illegal drug activities or a showing that the

claimant is an 'innocent owner' who did not know of the property's connection with drug sales." 15603 85th

Ave. N., 933 F.2d at 979. To have standing to contest a § 881(a)(6) forfeiture, a claimant must have " 'an

ownership or possessory interest in the property seized.' " Four Million, Two Hundred Fifty-Five Thousand,

762 F.2d at 907 (citation omitted). Consequently, "the critical issue in a forfeiture case" for judicial
determination is whether the government's showing of probable cause, if unrebutted by a claimant, "is

sufficient to permit forfeiture." Two Parcels of Real Property, 92 F.3d at 1126.

         In this case, the government demonstrated probable cause that the first property titled in Scottie
Carrell's name was purchased with the proceeds of Homer Carrell's marijuana and cocaine sales because he
had no other legitimate source of income. Regarding the second property, the government's investigation

revealed that the sixteen cars that belonged to Homer Carrell's mother that were exchanged for the property
were purchased with Homer Carrell's drug proceeds. Scottie has failed to establish by a preponderance of

the evidence that this evidence was not correct. "Evidence that claimants are generally engaged in the drug
business over a period of time, have no visible source of substantial income, use cash for large purchases, and

are nominee owners is all probative evidence of probable cause, as is a history of drug violations."9 Two


    9
     In his affidavit, Thomas F. Coram, Jr., Senior Special Agent of the United States Customs Service
and previously a Special Agent of the Federal Bureau of Investigation, states that he investigated Homer
Carrell's drug activities as the Customs representative to the Northern Alabama Organized Crime Drug
Enforcement Task Force, with which he investigated "persons and organized groups involved in drug
smuggling, drug trafficking, money laundering, and associated crimes." R1-11-1 ¶ 1. Regarding his
investigation of Homer Carrell, which resulted in the government's verified complaint, and his belief that
probable cause was established, Coram states:
                 [O]n March 31, 1998, I signed a verification of a complaint filed by the Office of the
                 United States Attorney for the Northern District of Alabama in Civil Action Number CV-
                 98-TMP-0907-NE. That complaint describes information developed in the course of a
                 Northern Alabama Organized Crime Drug Enforcement Task Force (OCDETF)
                 investigation of the long-term involvement of Homer Lynell Carrrell in drug trafficking,
                 money laundering, and associated criminal activities in the states of Tennessee, Alabama,
                 and Georgia. The complaint further describes information which I believe establishes
                 probable cause to believe that two (2) described parcels of real property in Jackson
                 County, Alabama, were purchased by said Homer Lynell Carrell with the proceeds of his
                 involvement in drug trafficking but were titled by him in the name of the claimant,
                 Scottie Lynell Carrell, in order to conceal his (Homer Lynell Carrell's) ownership and
                 control of the parcels and/or to conceal the source or nature of the funds used by him to
                 purchase the parcels.
Parcels of Real Property, 92 F.3d at 1128 (citations omitted). There is ample evidence of a substantial

connection between Homer Carrell's marijuana and cocaine sales and the subject properties to establish

probable cause, and Scottie has not shown by a preponderance of the evidence that the two properties were
not purchased with Homer Carrell's drug proceeds.

         Instead, Scottie has asserted the affirmative defense of innocent ownership. In addition to punishing
drug dealers through civil forfeiture, the applicable version of § 881(a)(6) also protects unwitting or innocent

owners: "no property shall be forfeited ... to the extent of the interest of an owner, by reason of any act or

omission established by that owner to have been committed or omitted without the knowledge or consent of
that owner." 21 U.S.C. § 881(a)(6).10
                 Congress has already made the hard choices in the area of forfeiture. The statute implicitly
         differentiates between "wrongdoers" and "innocent owners." All persons and entities connected with
         the real property subject to forfeiture are wrongdoers except those who are innocent owners.
         Innocent owners are those who have no knowledge of the illegal activities and who have not
         consented to the illegal activities. As to a wrongdoer, any amount of the invested proceeds traceable
         to drug activities forfeits the entire property. We have never held that as to a wrongdoer only the
         funds traceable to illegal activities may be forfeited. If one is an innocent owner, no amount of that


         Id. at 2 ¶ 2. The in rem forfeiture complaint, verified by Coram, relates Homer Carrell's drug
         activities:
                 [A]n extensive investigation by the United States Customs Service (USCS), along with
                 other law enforcement agencies, has found that Homer Lynell Carrrell has been engaged
                 in the large scale distribution of cocaine and marijuana in the Northern District of
                 Alabama since at least 1980; that Carrell's principal source of income during this time
                 period has been the sale and distribution of large quantities of marijuana and cocaine;
                 and that Carrell has engaged in a pattern of conduct designed to conceal his ownership
                 and control of assets obtained with drug proceeds and/or to conceal the true source of the
                 funds used to purchase those assets, all in violation of 18 U.S.C. § 1956.
                         ....

                 [T]he defendant PARCEL 1 represents proceeds traceable to the sale of marijuana and
                 cocaine and, therefore is subject to forfeiture to the United States of America pursuant to
                 21 U.S.C. § 881(a)(6).

                         ....

                 [T]he defendant PARCEL 2 represents proceeds traceable to the sale of marijuana and
                 cocaine and, therefore, is subject to forfeiture to the United States of America pursuant to
                 21 U.S.C. § 881(a)(6).
         R1-1-1-2 ¶ 4, 3 ¶ 7, 4 ¶ 10.
    10
      Congress deleted the innocent owner defense from § 881(a)(4), (6), and (7), which became effective
for any forfeiture commenced on or after 120 days from the enactment date, April 25, 2000. Civil Asset
Forfeiture Reform Act of 2000, Pub.L. No. 106-185, § 21, 114 Stat. 202, 225 (2000). Because the
government's forfeiture in this case predated the effective date for elimination of the innocent owner
defense, we address it.
         person's or entity's funds are forfeitable. On the other hand, if one is a wrongdoer, the full value of
         the real property is forfeitable because some of the funds invested are traceable as the statute
         dictates.
15603 85th Ave. N., 933 F.2d at 981-82 (emphasis added). The claimant, not the government, must prove

innocent ownership. Two Parcels of Real Property, 92 F.3d at 1129. "Under 21 U.S.C. § 881(a)(6), the

government need not prove, and the district court need not find, that the claimant had actual knowledge.

Rather, it is the claimant's responsibility to prove the absence of actual knowledge." Four Million, Two

Hundred Fifty-Five Thousand, 762 F.2d at 907.

         The innocent owner defense is based on "actual knowledge, not constructive knowledge," id. at 906,

"at the time of the transfer and not at the time of the illegal activity,"11 United States v. 6640 SW 48th St.,

Miami, Dade County, Fla., 41 F.3d 1448, 1452 (11th Cir.1995).12 "Allowing post-illegal act transferees who

knowingly take an interest in forfeitable property an innocent owner defense because they were not on the
scene early enough to consent to the illegal activity would not serve th[e congressional] purpose and would
be an absurd construction of the statute.... [I]f a post-illegal act transferee knows of illegal activity which

would subject property to forfeiture at the time he takes his interest, he cannot assert the innocent owner


    11
      Under the Supreme Court's interpretation of the relation back doctrine in Buena Vista, "title vests on
the date of forfeiture but relates back to the date of the illegal activity." United States v. 6640 SW 48th
St., Miami, Dade County, Fla., 41 F.3d 1448, 1451 n. 6 (11th Cir.1995). Although 6640 SW 48th St.
concerns 21 U.S.C. § 881(a)(7), which involves actual use of the property to facilitate a drug crime, rather
than § 881(a)(6), we have recognized that "section 881(a)(6) parallels section 881(a)(7), providing for
forfeiture of 'moneys' and other valuable properties and containing an identically worded innocent
ownership exception." United States v. 1012 Germantown Road, Palm Beach County, Fla., 963 F.2d
1496, 1505 (11th Cir.1992); 15603 85th Ave. N., 933 F.2d at 980 n. 3 Thus, we conclude that our
innocent owner holdings under our precedent in 6640 SW 48th St., which derives from Buena Vista, are
applicable to our analysis of § 881(a)(6) in this case, which presents the same legislative intent and policy
concerns as our innocent owner discussion in 6640 SW 48th St. In a forfeiture case involving property
purchased with drug proceeds filed by the government under §§ 881(a)(6) and (a)(7), we recognized
regarding the innocent owner defense that "[t]here is nothing in the legislative history of the statute that
requires a standard of 'should have known.' " United States v. 6960 Miraflores Ave., 995 F.2d 1558, 1564
(11th Cir.1993).
    12
      In forfeiture cases involving facilitation or commingled traceable proceeds with a claimant's
legitimate funds, we have held "that when a claimant to a forfeiture action has actual knowledge, at any
time prior to the initiation of the forfeiture proceeding, that claimant's legitimate funds are commingled
with drug proceeds, traceable in accord with the forfeiture statute, the legitimate funds are subject to
forfeiture." 15603 85th Ave. N., 933 F.2d at 982. We also have applied the "all that reasonably could be
expected" language of Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 689, 94 S.Ct. 2080,
2094, 40 L.Ed.2d 452 (1974), for such § 881(a)(6) proceedings: "a claimant who has actual knowledge of
the commingling of legitimate and drug funds may be spared forfeiture as an innocent owner if the
claimant can prove that everything reasonably possible was done to withdraw the commingled funds or to
dispose of the property." 15603 85th Ave. N., 933 F.2d at 982. This case is even stronger than a case
involving commingled funds because there is no allegation that Scottie or his mother contributed to the
purchase of the subject properties.
defense to forfeiture." 6640 SW 48th St., 41 F.3d at 1452, 1453. From the perspectives of legislative intent

as well as policy, we concluded that "[c]lassifying post-illegal act transferees as innocent owners because they

had no opportunity to consent creates a sweeping grant of immunity from forfeiture and a gaping loophole

in an intentionally comprehensive forfeiture policy." Id. at 1453.

        As part of his claim to innocent ownership, Scottie has asserted that he has had duly recorded legal

title to the properties that was public record in Jackson County since 1990, when he had joint ownership with
his mother, and in his name solely since 1995. Nevertheless, we have recognized that "legal title to property

in an entity [or person(s) ] other than the drug trafficker does not of itself insulate that property from the reach

of Section 881(a)(6)." 900 Rio Vista Blvd., 803 F.2d at 630.

        "The rationale for the rule that bare legal title may be insufficient [for standing] is based on a candid
        determination that things are often not what they appear to be, especially in the world of drug
        trafficking .... In brief, people engaged in illegal activities often attempt to disguise their interests in
        property by placing title in someone else's name.
                                                       ***

               In short, courts look behind the formal title to determine whether the record title owner is a
        'strawman' set up to conceal the financial affairs of illegal dealings of someone else."

Id. (alteration in original) (quoting United States v. One 1977 36 Foot Cigarette Ocean Racer, 624 F.Supp.

290, 294-95 (S.D.Fla.1985));        see United States v. One 1982 Porsche 928, 732 F.Supp. 447, 451

(S.D.N.Y.1990) ("It has been recognized that people engaged in illegal activities, especially when needing

to conceal illegitimate funds and being aware of forfeiture statutes, often attempt to disguise their interest in
property by not placing title in their own names."). "As a matter of fact, forfeitable proceeds are much more

likely to be possessed by drug dealers themselves than by transferees sufficiently remote to qualify as
innocent owners; as a matter of law, it is quite clear that neither an 'associate' in the criminal enterprise nor

a temporary custodian of drug proceeds would qualify as an innocent owner; indeed, neither would a sham

bona fide purchaser." 92 Buena Vista Ave., 507 U.S. at 125 n. 20, 113 S.Ct. at 1135 n. 20 (emphasis added).

         The evidence in this record reveals that Scottie's innocent owner defense, as to lack of knowledge
that the subject properties were purchased with Homer Carrell's drug proceeds, is unavailing. Scottie knew

that neither he nor his mother contributed to the purchase of these two properties. He knew that his father
had no legitimate source of income and that he had been imprisoned for drug convictions. Scottie also knew

that Homer Carrell lost a 147-acre farm titled in his name to forfeiture in 1993 because of drug transactions

that he conducted on that property. Not only was this forfeiture proceeding a matter of public record, but also
Elsie Keith attempted to join as a party to the action on her claim of child support from Homer Carrell. That

forfeiture proceeding involved the same issues as this case. In 1990, Scottie knew that his mother and he
were joint owners of the two subject properties when the deeds were delivered to them and recorded, and he

knew when both deeds were transferred into his name and recorded in 1995. Scottie also knew that his father

was a fugitive from justice from 1992 until 1998 after Homer Carrell was indicted for intimidating a witness

who was providing information to a federal grand jury concerning more of his drug trafficking activities.

Thus, Scottie has failed to establish that he did not know that the two subject properties were purchased by
his father with drug proceeds in 1990, when the properties were recorded in the names of Scottie and his
mother. Similarly, his legal title argument fails because Scottie has not shown that his mother and he were

other than straw owners for Homer Carrell. See 900 Rio Vista Blvd., 803 F.2d at 629-30.

         With this background showing that these properties are amenable to civil in rem forfeiture because

they were purchased with proceeds traceable to Homer Carrell's drug transactions, our decision as to whether

the statute of limitations had expired is sharply focused. In a traceable proceeds case, the five-year limitations
period under § 1621 does not begin to run until the government "discovers" that defendant properties were
purchased with or involve proceeds connected to criminal drug activity, and concealment periods toll the

running of the limitations time. See 19 U.S.C. § 1621. This "link" was not discovered by the government

until its investigation in April, 1996, which disclosed that Homer Carrell purchased the two real properties,
although he had no apparent source of legitimate income, and that he affirmatively concealed the true
ownership by using his family members as straw owners.13 Homer Carrell's drug crimes or Scottie and his


    13
      At the hearing on Scottie's motion to dismiss, the following responses by the Assistant United States
Attorney ("AUSA") to the magistrate judge clarify the information that the government "discovered" in
April, 1996:
                          [AUSA]: ... But the five-year statute of limitations applies from the time the
                 government first learns of the offense. The offense would be when it first learned that the
                 property was purchased with drug money, and that's what would make the property
                 subject to forfeiture.
                         That was learned by the government during interviews in early April of '96, and
                 the government then filed its forfeiture action that same month, once the government
                 learned that those two properties were subject to forfeiture.

                        [THE COURT]: You are not telling me, though, that, when you interviewed Mr.
                 Robinson [owner of the second property] and Mr. Green [owner of the first property], or
                 whoever you interviewed, in '95 or '96—
                          [AUSA]: In April of '96.
       THE COURT:—they told you, oh, this property was bought from us with drug
proceeds money.
        [AUSA]: Yes, I think that's what I am telling the Court.

        THE COURT: That Mr. Green and Mr. Robinson sat there and said, yeah, I was
paid with drug proceeds money?

         [AUSA]: They were—Agent Gorham interviewed them, and they were
told—Agent Gorham was told by those two individuals that, in fact, Mr. Carrell, Homer
Lynell Carrell, had purchased those properties from them and had basically arranged it
so that the properties were placed in nominees. As this Court is well aware, that's why
drug dealers use nominees, to hide property.
         THE COURT: But Mr. Robinson or Mr. Green, or whoever the sellers were,
didn't forthrightly admit to you, I don't think, or, you know, maybe they did, and you can
tell me that they forthrightly admitted to you that they knew that the money that was
being paid was drug proceeds money.
        AUSA: No, sir, I would not say that.

        THE COURT: All right.
        [AUSA]: Their information that they provided in their interviews was that, in
fact, Homer Lynell Carrell had bought those two properties from them.
        THE COURT: Right.

         [AUSA]: Of course, as [defense counsel] pointed out to the Court, the
government certainly has been well aware of Mr. Carrell's drug activities, drug trafficking
activities and other illegal activities since back to at least 1988.
        THE COURT: I guess the government is rightly suspicious that the money used
to buy this property was, in fact, drug proceeds money based on your knowledge of his
criminal activity.
       [AUSA]: Exactly, Your Honor. And the government did not learn of these two
pieces—did not learn of the existence of these two pieces of property as they were
connected to Homer Lynell Carrell until 1996.

        The fact that deeds are on record showing on paper that his son or his ex-wife
owns the property does not make them subject to forfeiture. The fact that he owned them
in and of itself wouldn't make it subject to forfeiture unless there is a connection between
the property and the illegal activity, and that's what the government—

         THE COURT: That takes me back to the question I asked you. What was it
about the interviews in April of '96 that created in your mind the suspicion that drug
proceeds were used to buy this property, other than your pre-existing knowledge of Mr.
Carrell's activity? That's why I asked you that.

         There was nothing that Mr. Green or Mr. Robinson said to you that pointed out
that these properties were bought with drug proceeds. I mean, you p[u]t that connection
together based on your prior knowledge of what Mr. Carrell was up to.

        [AUSA]: Yes, sir. Your Honor, the two individuals that Agent Gorham
interviewed informed him that Mr. Carrell, the senior Mr. Carrell, asked them to put the
mother's record ownership of the two properties separately did not yield the probable cause that the
government needed to link the properties to those drug crimes for civil forfeiture until the government

discovered the connection in April, 1996. The civil forfeiture complaint against the defendant properties was

filed on April 16, 1998, well within the five-year limitations period.
         Although the properties became forfeitable when Homer Carrell used drug proceeds for their

respective purchases, § 1621 tolls the running of the limitations period during concealment of this connection.

19 U.S.C. § 1621(2). Homer Carrell went to great lengths to conceal his purchase of the two defendant

properties. He told Robinson, owner of the first property, not to record the deed in 1985 because Homer was
going to be serving a prison sentence for his drug trafficking. Five years later, Homer had that property and

the second property titled in the names of his ex-wife and son. In 1995, title to both properties was

transferred on the county title records to Scottie.14 Although real property cannot be hidden, Homer Carrell

concealed his purchases of these properties with his drug proceeds by placing title in the names of his ex-wife

and son. Because neither of them had criminal records, there would be no reason to associate their ownership
of properties with drug proceeds by searching the county title records, and Homer Carrell was a fugitive for




                 property in nominee names for the purpose of hiding title, because, in one instance, he
                 was about to go off to jail, I believe, and that's why he wanted to hide the property.
                          So the totality of the circumstances, given Mr. Carrell's prior drug trafficking
                 activity, his other properties that were purchased with the proceeds of illegal drug
                 activity—

                         THE COURT: Let me ask it this way. If the government were to discover
                 tomorrow another piece of property out there and a recorded deed in Homer Lynell
                 Carrell's name, and that's all you had, you discovered another piece of property out there
                 that was in his name, I suspect that you would rightly suspect at that point that that was
                 also drug proceeds, just based on the history of Homer Lynell Carrell?

                          [AUSA]: I would have a suspicion, Your Honor, but that suspicion alone would
                 not be—would not rise to the level of probable cause that would be necessary to file a
                 forfeiture action against it.

                         The government's position, Your Honor, is that this action was brought well
                 within the five-year statute of limitations because the five-year clock didn't start running
                 until April of '96 when the government first learned of Homer Lynell Carrell's
                 involvement with the purchase of those two defendant parcels of property.
         R2-30-34 (emphasis added).
    14
      Each of these title transfers of real property constituted a "financial transaction" under § 1956(c)(4),
and the 1995 transactions clearly fall within the five-year statute of limitations for civil forfeiture under §
981(a)(1)(A).
six years.15 This scheme succeeded in concealing Homer Carrell's drug-related proceeds from discovery by

the government until its investigation in April, 1996, which is the effective date for the commencement of
the five-year limitations period.

         "Statutes of limitation sought to be applied to bar rights of the government, must receive a strict

construction in favor of the government." E.I. Du Pont De Nemours & Co. v. Davis, 264 U.S. 456, 462, 44

S.Ct. 364, 366, 68 L.Ed. 788 (1924). Under the plain language of § 1621, the legislative intent in a traceable

proceeds case is to give the government five years after it discovers that property is tainted by its purchase

with drug proceeds to commence a civil in rem forfeiture action against the property. This legislative intent

is furthered by tolling the limitations period during any time of concealment, which enables the government
to file a civil forfeiture action when it learns or discovers the involvement or purchase of the property with

drug proceeds.16 In this case, Homer Carrell set up a straw ownership in his ex-wife and their son by placing
title to the defendant properties that he had purchased with drug proceeds in their names. This scheme

concealed and disguised his true ownership of the properties and the fact that they had been purchased
entirely with his drug proceeds. If the § 1621 limitations period were not tolled until the government

discovers the drug-tainted nature of the property, then a convicted drug trafficker, like Homer Carrell, would
be rewarded by succeeding in his efforts to conceal the fruits of his criminal drug activities because the

government would be precluded from a civil in rem forfeiture proceeding. Such an interpretation would

dishonor congressional intent.



    15
      In Homer Carrell's first in rem forfeiture in 1993, the loss of his 147-acre farm, title in his name
made the civil forfeiture in that facilitation case made it easy for the government to obtain forfeiture, and
his ex-wife was not allowed to join as a party, despite her claim of delinquent child support, because she
lacked standing as a owner. By using his drug proceeds to purchase the subject properties but titling them
in the names of his ex-wife and son, Homer was able to hide the fact that he was the actual owner of the
properties and that his ex-wife and son were nominees.
    16
      Contrariwise, using the government's knowledge of the underlying drug crime as the beginning date
for the limitations period of § 1621 would mean that, in many cases, the five-year limitations period
would expire before the government's civil forfeiture rights accrued. Examples of possible misuse of §
1621 under such an interpretation include: an individual using ten-year-old, unconcealed drug proceeds
to purchase real property, but the government would be barred from filing a forfeiture action against the
property if it had discovered the drug activity generating the proceeds five or ten years earlier, such as
when the purchaser was prosecuted and convicted but retained the drug proceeds; no prosecution
occurred against the purchaser because vital evidence was suppressed; or the purchaser was not
personally involved in the criminal activity but received what he or she knew at the time to be drug
proceeds by gift or inheritance. In these examples, the limitations period would have expired before the
government's forfeiture against the property materialized if "the alleged offense" of § 1621 were
interpreted to be the underlying drug crime rather than the date that the government discovered the
connection of drug proceeds with or their use to purchase property.
         We hold that the government's discovery of "the alleged offense" in § 1621 in a traceable proceeds

case means its knowledge of the connection or link of drug proceeds to the subject property, which

commences the running of the five-year limitations period.17 Applying this interpretation, we conclude that
the limitations period commenced in April, 1996, when the government discovered that the subject properties,
titled in the names of Homer Carrrell's ex-wife and son, actually were purchased with proceeds from his

marijuana and cocaine sales. The district judge erroneously used a "should have known" standard based on

title recordation and must reinstate the government's civil in rem forfeiture proceeding on remand.18

                                           III. CONCLUSION

         The government has appealed the dismissal with prejudice of its civil in rem forfeiture action

premised on the expiration of the § 1621 five-year limitations period. As we have explained, the limitations
period did not commence until April, 1996, when the government discovered that the subject properties were

purchased with proceeds from Homer Carrell's drug transactions. Therefore, the government's civil in rem

forfeiture action filed in April, 1998, was well within the limitations period. Accordingly, we REVERSE the

district judge's dismissal of this forfeiture proceeding with prejudice and REMAND for further proceedings
consistent with this opinion.




    17
      But see United States v. Twenty-Seven Parcels of Real Property, 236 F.3d 438, 440 (8th Cir.2001)
(holding that the limitations period under § 1621 begins to run upon the government's discovery of the
underlying criminal offense); United States v. 874 Gartel Drive, Walnut, Cal., 79 F.3d 918, 922 (9th
Cir.1996) (per curiam) (same).
    18
     Both the magistrate judge and the district judge adopted the "should have known standard" from
Santana v. United States Customs Serv., 972 F.Supp. 304, 306 (M..D. Pa.1997), which is not binding
authority in our circuit. See R1-17-6; R1-19-3.